Title: John Adams to Abigail Adams, 30 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 30. 1794
          
          Your favr of 24th marked by the Post office 22d of Decr. I recd. Yesterday.
          Mr Osgoods sermon was plenty here— I recd one from Boston before.— The Clergy I think ought to pray for the national Government.— If our Dissenting Ministers will not at Quincy I will go to Church, where a form is prescribed by Authority which even Mr Cleverly complies with.
          Within a Day or two after your last I presume you recd an order for 600, which will enable you to repay what you have borrowed.
          Mrs Washington Mrs Cabot & Mr Cabot desire me to send you their Regards &c.
          Not one Word about the Farm in this last Letter, a fatal omission— Tell Joy I expect hope to see my Cattle fat, though he works them hard.—
          Now come great Things. Knox is to go out tomorrow. He insists

on beginning the Year 1795 a freeman. He told me Yesterday, he had been 20 Years (next April) in service. that if he should die, tomorrow his Wife & Children would not have enough to live on two Years— That he had not above ten Years to live— that he had the means at the Eastward of making Something and that it was his Duty to do it.
          This Man is capable of flattering himself with hopes that to others appear Chimerical— He is capable of thinking himself popular enough in Massachusetts to be chosen Governor at the first Vacancy— But I suspect he cherishes another hope, that is of being Governor of Maine— These however are hints between you and me, & to go no farther.
          Another Gentleman Yesterday let me read in his Heart without suspecting it— Mr Cabot told me, he thought he should not come again to senate— Mrs Cabot was averse to coming this time. He had Difficulty to persuade her— He thought she would not come again and if she declined he would not come without her. You know my Opinion of the Motive of his removal to Brooklyne. His Resignation will be in pursuance of the Same Views. But I cannot help thinking he will be disappointed. I know of no Man, who would make a better Governor, at least among all those who are likely to obtain the Place— But his services have not been known enough to the People to sink into their hearts. His fortune is not Splendid enough to dazzle: and he is not at the head of any interested Bank or Company whose Exertions can bring him in.— I pitty these ambitious Men! By joining with Gill he might be chosen Lt. Govr for wt I know.
          But the Man the most to be pitied is the President. With his Exertions, Anxieties Responsibilities for twenty Years without fee or reward or Children to enjoy his Renown to be the Butt of the Insolence of Genets and Clubbs is a Tryal too great for human Nature to be exposed to— Like The Starling he cant get out of his Cage but Knox says and I believe it, he is Sick very sick in it— I could tell you a great deal more but this must be reserved for a Tête a Tête.—
          Dont forget the farm next time
          Adieu
        